435 F.2d 560
Charles J. CARTER, Appellant,v.Frank A. EYMAN, Warden, Arizona State Prison, Appellee.
No. 23813.
United States Court of Appeals, Ninth Circuit.
Jan. 6, 1971.

Appeal from the United States District Court for the District of Arizona; Walter E. Craig, Judge.
James Neil, San Jose, Cal., for appellant.
Gary Nelson, Atty. Gen., Phoenix, Ariz., for appellee.
Before CHAMBERS, BARNES and TRASK, Circuit Judges.
PER CURIAM:


1
Habeas corpus relief was sought in the district court essentially on the grounds of saturated publicity (see Sheppard v. Maxwell, 384 U.S. 333, 86 S.Ct. 1507, 16 L.Ed.2d 600) and that the jury was thereby prejudiced.  Relief was denied and we affirm.


2
Appellant simply does not bring himself within Sheppard and other related decisions where relief was granted.


3
It appears that appellant is indulging in successive petitions.  It may soon be time to apply 28 U.S.C. 2244.